                Case 2:20-cv-01796-BJR Document 5 Filed 12/11/20 Page 1 of 6



1

2

3

4

5

6
                                UNITED STATES DISTRICT COURT
7                              WESTERN DISTRICT OF WASHINGTON

8
     LEDURIAL J WELLS, indiviually,            )
9
                                               )
            Plaintiff,                         )         No. 2:20-cv-01796
10
                            v.                 )
11                                             )
     DAVID HECT and JOHN/JANE DOE HECT, )                AMENDED COMPLAINT FOR
12   individually and in the marital community )         PERSONAL INJURIES IN
     comprised thereof; FEDERAL BUREAU OF )              TORT
13   INVESTIGATION, et al; JOHN/JANE DOES )
     I-V,                                      )
14                                             )
            Defendants.                        )
15

16

17          COMES NOW the Plaintiff, above named, by and through attorney Joss Horslen of

18   PHILLIPS LAW FIRM, and complains and alleges against the above-named Defendants as

19   follows:

20                                            I. PARTIES
21          1.1    Plaintiff JR (Ledurial) Wells is currently a resident of Everett, Snohomish
22
     County, Washington. Plaintiff JR (Ledurial) Wells resided in Everett, Snohomish County,
23
     Washington at all times relevant and material to this Complaint.
24

25



      COMPLAINT FOR PERSONAL INJURIES IN TORT - 1                                 PHILLIPS LAW FIRM
                                                                             17410 133rd Avenue NE, Suite 301
                                                                                  Woodinville, WA 98072
                                                                                Telephone: (425) 482-1111
                                                                                 Facsimile: (425) 482-6653
                 Case 2:20-cv-01796-BJR Document 5 Filed 12/11/20 Page 2 of 6



1            1.2     Defendants David Hecht and John/Jane Doe Hecht, on information and belief are
2    residents of Seattle, King County, Washington and are believed to have resided in Seattle, King
3
     County, Washington at all times relevant and material to this Complaint.
4
             1.3     Defendants David Hecht and John/Jane Doe Hecht are husband and wife and
5
     comprise a marital community believed to be residing in King County, Washington. All acts of
6
     these Defendants complained of herein were done both individually and for the benefit of the
7
     marital community.
8
             1.4     Defendant Federal Bureau of Investigation, hereinafter referred to as “Defendant
9
     FBI”, was/is the employer of Defendant David Hecht. Defendant David Hecht is to have been
10

11   working at the time of the incident and was believed to be driving a vehicle owned by the

12   Defendant FBI.

13           1.5     Defendants John/Jane Does I-V, on information and belief and at all material

14   times, are additional drivers/individuals involved or whom Defendants may assert were
15
     involved or contributed in causing the motor vehicle collision giving rise to this lawsuit,
16
     including but not limited to any individuals to whom Defendants may attribute any comparative
17
     fault for the collision at issue or plaintiff’s resulting injuries. This also includes any
18
     individuals/entities with an ownership interest in vehicles involved to any extent in the accident
19
     at issue, and/or any individuals currently unknown who may be discovered to have vicarious
20
     liability for any drivers or individuals potentially at fault for this collision. When the identity of
21
     any such individuals becomes known, Plaintiff will amend these pleadings to reflect their true
22

23
     identity.

24

25



      COMPLAINT FOR PERSONAL INJURIES IN TORT - 2                                       PHILLIPS LAW FIRM
                                                                                   17410 133rd Avenue NE, Suite 301
                                                                                        Woodinville, WA 98072
                                                                                      Telephone: (425) 482-1111
                                                                                       Facsimile: (425) 482-6653
                Case 2:20-cv-01796-BJR Document 5 Filed 12/11/20 Page 3 of 6



1              II. JURISDICTION, VENUE, AND PROCEDURAL REQUIREMENTS
2            2.1       The motor vehicle collision that is the subject of this litigation occurred in
3
     Redmond/Kirkland, King County, Washington. Venue is proper pursuant to RCW 4.12.020(3).
4
             2.2       This action was commenced within the time permitted by the applicable statute
5
     of limitations.
6
             2.3       Any and all claim notices have been properly filed and served, and any
7
     applicable waiting period has expired since the date of filing and service of the complaint.
8
             2.4       Defendant acknowledge that they have been properly served with the Summons
9
     and Complaint in this matter.
10

11           2.5       There is no person or entity unnamed in this lawsuit who caused or contributed

12   to the damages alleged herein.

13                                                 III. FACTS

14           3.1       Date: JR (Ledurial) Wells’s injuries and damages arise out of an automobile
15
     collision that occurred on or about the 22nd day of January 2019.
16
             3.2       Location: The collision occurred on 85th St in Kirkland, King County,
17
     Washington.
18
             3.3       Details: On or about the 22nd day of January 2019, Plaintiff Ledurial J. Wells was
19
     traveling in their lane going approximately 30 mph. Defendant David Hecht pulled out in front
20
     of the Plaintiff. The Plaintiff immediately applied their breaks but due to the wet road
21
     conditions they were unable to stop in time. The Plaintiff collided the Defendant’s vehicle.
22

23
                                              IV. NEGLEGENCE

24           4.1       Duty: Defendants, through common law, statute, regulation and/or ordinance

25   owed Plaintiff a duty to drive attentively, keep a careful lookout, and to otherwise exercise


      COMPLAINT FOR PERSONAL INJURIES IN TORT - 3                                       PHILLIPS LAW FIRM
                                                                                   17410 133rd Avenue NE, Suite 301
                                                                                        Woodinville, WA 98072
                                                                                      Telephone: (425) 482-1111
                                                                                       Facsimile: (425) 482-6653
                Case 2:20-cv-01796-BJR Document 5 Filed 12/11/20 Page 4 of 6



1    ordinary and reasonable care while operating a vehicle within the State of Washington. This
2    duty included a duty to obey all relevant rules of the road pursuant to RCW 46.61 et seq.
3
            4.2     Breach: Defendants breached their duties as set forth herein.
4
            4.3     Proximate Cause: As a direct and proximate cause of Defendant’s breach of
5
     duties as set forth herein, Plaintiff JR (Ledurial) Wells has suffered personal injuries and
6
     damages.
7
                                               V. DAMAGES
8
            5.1     As a direct and proximate result of the negligence alleged herein, Plaintiff has
9
     suffered severe physical injuries and Plaintiff is entitled to fair and reasonable compensation.
10

11          5.2     As a direct result of the negligence alleged herein, Plaintiff has incurred and will

12   continue to incur medical expenses and other out-of-pocket expenses and Plaintiff is entitled to

13   fair and reasonable compensation.

14          5.3     As a direct and proximate result of the negligence alleged herein, Plaintiff has
15
     incurred property damage, and has, and may continue to, incur loss of use and diminished value
16
     of said property and Plaintiff is entitled to fair and reasonable compensation.
17
            5.4     As a direct and proximate result of the negligence alleged herein, Plaintiff has
18
     suffered and will continue to suffer physical pain and suffering and Plaintiff is entitled to fair
19
     and reasonable compensation.
20
            5.5     As a direct and proximate result of the negligence alleged herein, Plaintiff has
21
     suffered mental and emotional distress, loss of enjoyment of life, past and future disability,
22

23
     permanency of injury and Plaintiff is entitled to fair and reasonable compensation.

24          5.6     As a direct and proximate result of the negligence alleged herein, Plaintiff has

25   sustained past wage loss and loss of future earning capacity.


      COMPLAINT FOR PERSONAL INJURIES IN TORT - 4                                     PHILLIPS LAW FIRM
                                                                                 17410 133rd Avenue NE, Suite 301
                                                                                      Woodinville, WA 98072
                                                                                    Telephone: (425) 482-1111
                                                                                     Facsimile: (425) 482-6653
                Case 2:20-cv-01796-BJR Document 5 Filed 12/11/20 Page 5 of 6



1            5.7      Plaintiff is entitled to attorney fees.
2            5.8      Plaintiff is entitled to prejudgment interest of all medical and other out-of-pocket
3
     expenses directly and proximately caused by the negligence alleged in this complaint.
4
             5.9      Plaintiff is entitled to costs and disbursements herein.
5
                         VI. WAIVER OF PHYSICIAN/PATIENT PRIVILEGE
6
             6.1      Plaintiff asserts the physician/patient privilege for 88 days following the filing of
7
     this complaint. On the 89th day following the filing of this complaint, the Plaintiff hereby
8
     waives the physician/patient privilege.
9
             6.2      The waiver is conditioned and limited as follows: (1) Plaintiff does not waive the
10

11   Plaintiff’s constitutional right of privacy; (2) Plaintiff does not authorize contact with the

12   Plaintiff’s health care providers of any kind except by judicial proceeding authorized by the

13   Rules of Civil Procedure; (3) Representatives of the Defendants are specifically instructed not to

14   attempt ex parte contacts with health care providers of Plaintiff; and (4) Representatives of the
15
     Defendants are specifically instructed not to write letters to Plaintiff’s health care providers
16
     telling them that the may mail copies of records to the Defendants.
17
             Wherefore Plaintiff prays:
18
                                            VII. RELIEF SOUGHT
19
             7.1      Special Damages for Plaintiff in such amounts as are proven at trial.
20
             7.2      General Damages for Plaintiff in such amounts as are proven at trial.
21
             7.3      Costs including attorney’s fees for Plaintiff as are proven at trial.
22

23
             7.4      Prejudgment Interest on all liquidated damages.

24           7.5      For such other and further relief as the court deems just, equitable and proper for

25   Plaintiff at the time of trial.


      COMPLAINT FOR PERSONAL INJURIES IN TORT - 5                                       PHILLIPS LAW FIRM
                                                                                   17410 133rd Avenue NE, Suite 301
                                                                                        Woodinville, WA 98072
                                                                                      Telephone: (425) 482-1111
                                                                                       Facsimile: (425) 482-6653
             Case 2:20-cv-01796-BJR Document 5 Filed 12/11/20 Page 6 of 6



1         DATED THIS 9th day of December 2020.
2
                                           PHILLIPS LAW FIRM
3

4

5                                          Douglas Weinmaster, WSBA # 28225
                                           Attorney for Plaintiff
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



     COMPLAINT FOR PERSONAL INJURIES IN TORT - 6                      PHILLIPS LAW FIRM
                                                                 17410 133rd Avenue NE, Suite 301
                                                                      Woodinville, WA 98072
                                                                    Telephone: (425) 482-1111
                                                                     Facsimile: (425) 482-6653
